239 S.W.3d 148 (2007)
Noelle SCHWAB, et al., Respondents,
v.
William L. HANKS, Appellant.
No. WD 66784.
Missouri Court of Appeals, Western District.
November 27, 2007.
Jere L. Loyd, St. Joseph, MO, for appellant.
Harlan D. Burkhead, Kansas City, MO, Scott W. Ross, Co-Counsel, Maryville, MO, for respondents.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE[1], Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
William L. Hanks appeals from a judgment entered in the Circuit Court of Holt County removing him as trustee of the Harry Wallace Hanks Trust ("the Trust"). After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
The trial court's judgment is affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.